Per Curiam.
Motion for reargument, on ground that section 3280 of the Code of Civil Procedure, and section 1 of chapter 63 of the Laws of 1886, were overlooked or misapprehended. The laws in question were, not overlookéd ór misapprehended. -This proceeding is against the board of supervisors as a board or body, and not against the individual supervisors of Fulton county. The defendant is to make a return as a board. The individual members are not to make a return of- their separate, individual actions. Hence we think the laws referred to are not applicable to the question involved in tills case. The defendant should state the amount of fees demanded, measured by section 2135 of the Code, and the' order heretofore entered may be so modified as to require the defendant, within 10 days after the entry thereof, to serve upon the relator’s attorney a bill of items of the fees claimed by it, properly verified, which, if disputed by the relator, maybe taxed before a judge of this court or at a special term thereof, upon notice by either party, and that, upon the payment thereof- if not disputed, or as taxed by such judge or court, then the defendant forthwith file its return. Motion for reargument de-, nied. Order modified, as per memorandum, without costs.